DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/28/2022 has been entered and thus claims 1-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device comprising “a low refractivity layer which is in the display area and faces the encapsulation layer with each of the first color-converting pattern and the transmission pattern therebetween, … and a refractivity defined by the first resin and the hollow particle, which is lower than the refractivity of the first color-converting pattern” in combination with “a first dam structure in the peripheral area and spaced apart from the display area, the first dam structure and the transmission pattern being portions of a same material layer” as recited in claim 1; 	a display device comprising “a low refractivity layer which is in the display area and faces the encapsulation layer with each of the color-converting pattern and the partition wall layer therebetween, … and a refractivity defined by the resin and the hollow particle, which is lower than the refractivity of the color-converting pattern” in combination with “a first dam structure in the peripheral area and spaced apart from the display area, the first dam structure and the partition wall layer being respective portions of a same material layer” as recited in claim 11; and 	a method for manufacturing a display device comprising “providing from a first single layer of material in the display area and extended to the peripheral area: a transmission pattern corresponding to the second light-emitting area, and a first dam structure in the peripheral area and spaced apart from the display area” in combination with “providing a low refractivity layer facing the encapsulation layer with both the transmission pattern and the color-converting pattern therebetween, … and a refractivity defined by the resin and the hollow particle, which is lower than the refractivity of the color-converting pattern” as recited in claim 15. 	Claims 2-10, 12-14 and 16-20 are also allowed for further limiting and depending upon allowed claims 1, 11 and 15.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892